 E-SYSTEMS, INC.E-Systems, Inc., ECI Division and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America. UAW. Case12 CA 8199August 15. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENLI 1(AND TRUESDALEOn May 2, 1979, Administrative Law Judge IrwinH. Socoloff issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the Charging Party filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief'sand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein,2and to adopt his recommended Or-der, as modified herein.3i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the revelant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.As the Administrative Law Judge found, the evidence supports the infer-ence that Antoinette Rhoads engaged in misconduct by striking an employeeon the back once with a 4-foot piece of thin string. Although we certainly donot condone such conduct, we agree with the Administrative Law Judge'sview that it did not warrant forfeiture of Rhoads's reinstatement rights. Wedo not agree, however, with the Administrative Law Judge's comment that itis impossible to read the testimony of Respondent's personnel manager, Pe-terson. as including Rhoads' alleged delay of traffic through Respondent'splant gate on March 7 and 8. 1978, as a reason for her termination. Never-theless, even assuming without deciding that Rhoads engaged in such con-duct, we do not believe that such conduct. whether considered alone or withRhoads' other conduct described above, was sufficiently serious to deny herthe protection of Sec. 8(aX3) of the Act.I The Administrative Law Judge found and it is undisputed that on April7. 1978. Respondent advised the Charging Party that certain striking em-ployees including John Ferguson. Antoinette Rhoads, William Chapman,and Edwina Russ would not be included among the employees on a prefer-ential hinng list because they had engaged in strike misconduct and laterthat month informed those individuals that they had been discharged. How-ever, the Administrative Law Judge did not include in his Conclusions ofLaw Respondent's refusal to include the named employees on the preferen-tial hiring list as a violation of Sec. 8(aX3) distinct from the discharges of thesame employees. Nor did the Administrative Law Judge distinguish in hisConclusions of Law between Respondent's discrimination against Ferguson.found to have engaged in no misconduct, and Chapman. Russ. and Rhoads.whose misconduct was found not so serious as to deny them the protection ofSec. 8(aX3) of the Act. Therefore, consistent with this analysis we shall sub-CoNClU.SIONs o01- LAw\I. Respondent E-Systems. Inc., ECI Division. is anemployer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2).(6), and (7) of the Act.2. International Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica, UAW. is a labor organization within the meaningof Section 2(5) of the Act.3. By not including the name of John Ferguson ona preferential hiring list with the names of otherstriker employees and by thereafter discharging himbecause of his participation in an economic strike Re-spondent has engaged in, and is engaging in. unfairlabor practices within the meaning of Section 8(a)(3)and () of the Act.4. By not including the names of William J. Chap-man, Edwina L. Russ, and Antoinette Rhoads on apreferential hiring list with the names of other eco-nomic strikers and by thereafter discharging them be-cause they engaged in strike misconduct which wasnot sufficiently serious to disqualify them for employ-ment Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) and () of the Act.5. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of'the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, E-Systems, Inc., ECI Division, St. Petersburg, Florida,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging or terminating the recall rights ofemployees because they engage in an economic strikeor other concerted or union activities for their mutualaid or protection.stitute modified Conclusions of Law for those of the Administrative LawJudge.We have considered the Administrative Law Judge's recommended Or-der, which utilizes broad injunctive language, in light of the standards setforth in Hickmot Foods, Inc.. 242 NLRB 1357 (1979). and have concludedthat such a broad remedial order is inappropriate in this case inasmuch as ithas not been shown that Respondent has a proclivity to violate the Act orhas engaged in conduct so egregious or widespread that it demonstrates ageneral disregard for employees' fundamental statutory rights. Accordingly.we shall modify the Administrative Law Judge's recommended Order hby theuse of the narrower injunctive language "in an) like or related manner"Consistent with our modifications of the Administrative Law Judge's Con-clusions of Law, we shall also modify his recommended Order to maintainthe distinction between Respondent's discrimination against Ferguson.found to have engaged in no strike misconduct, and Chapman, Russ, andRhoads, who engaged in strike misconduct found not sufficiently serious towarrant their loss of the Act's protection244 NLRB No. 36231 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Discharging or terminating the recall rights ofeconomic strikers because they engage in strike mis-conduct which is not sufficiently serious to disqualifythem for employment.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them in Section 7 of' the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Rescind its termination of the recall rights ofJohn Ferguson, William J. Chapman, Edwina L.Russ, and Antoinette Rhoads and preserve the recallrights of those employees.(b) Offer immediate and full reinstatement to anyof the above-listed employees who would have beenrecalled on or after April 11, 1978, but for the unlaw-ful termination of their recall rights, without preju-dice to their seniority and other rights and privilegespreviously enjoyed.(c) Make John Ferguson, William J. Chapman,Edwina L. Russ, and Antoinette Rhoads whole forany loss of pay they may have suffered by reason ofthe Respondent's discrimination against them by pay-ment to each of them of a sum of money equal to thatwhich that employee normally would have earned aswages, from the date of the discriminatory refusal torecall to the date of Respondent's offer of reinstate-ment, less net earnings during such period, with back-pay to be computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950),with interest as set forth in Florida Steel Corporation.231 NLRB 651 (1977).4(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its facility located in St. Petersburg,Florida, copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms provided bythe Regional Director for Region 12, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.Sec. generally. Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).s In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "(f) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNoTI('CE To EMPIL.YEESPOSITED BY ORDER ()F 1 IENATIONAL LABOR RELAIONS BOARDAn Agency of the United States GovernmentWE WIll NOT discharge or terminate the recallrights of employees because they engage in aneconomic strike or other concerted or union ac-tivities for their mutual aid or protection.WE WILL NOT discharge or terminate the recallrights of economic strikers because they engagein strike misconduct which is not sufficiently seri-ous to disqualify them for employment.WE WILL NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL rescind our termination of the recallrights of John Ferguson, William J. Chapman,Edwina L. Russ, and Antoinette Rhoads and wEWILL preserve their recall rights.WE ILL offer immediate and full reinstate-ment to any of the above-listed employees whowould have been recalled, on or after April 11,1978. but for our unlawful termination of theirrecall rights.WE WILL make John Ferguson, William J.Chapman, Edwina L. Russ, and AntoinetteRhoads whole for any loss of earnings they havesuffered because of the discrimination againstthem, plus interest.E-SYSTEMS, INC.. ECI DIVISIONDECISIONSTATEMENT OF TItE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Upon acharge filed May 18, 1978, by International Union. UnitedAutomobile. Aerospace and Agricultural Implement Work-ers of America, UAW, herein referred to as the Union,against E-Systems. Inc., ECI Division. herein called Re-spondent, the General Counsel of the National Labor Rela-tions Board. by the Regional Director for Region 12. issueda complaint dated July 20. 1978. alleging violations by Re-spondent of Section 8(a)(3) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended, hereincalled the Act. Respondent, by its answer, denied the com-mission of any unfair labor practices.Pursuant to notice a hearing was held before me in Tam-pa, Florida. on November 20 and 21. 1978. at which all232 I(-SYS'It MS. INC('parties \\ete represented h counsel and were afforded fullopportunit to be heard. to examine and cross-exalmine wit-nesses. and to introduce evidence. Thereafter. the partiesfiled briefs which have been dul considered.Upon the entire record in this case and front my observa-tion of the witnesses. I make the following:FINI)IN(;S O' FA( II. JRISDI('TIONRespondent. a Delaware corporation. is engaged in busi-ness as a defense engineer and manufacturer of electronicequipment at its St. Petersburg. Florida, facility. During theyear preceding issuance of the complaint, a representativeperiod. Respondent purchased and received at the above-referenced facility goods and materials valued in excess of$50,000 which were shipped directly to it from points lo-cated outside the State of Florida. In the same time periodRespondent shipped goods and materials valued in excessof $50,000 from its St. Petersburg, Florida, site directly topoints located outside the State of Florida. I find that Re-spondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONInternational Union. United Automobile, Aerospace andAgricultural Implement Workers of America, UAW, is alabor organization within the meaning of Section 2(5) of theAct.Il1. THE UNFAIR L.ABOR PRAC'TICESA. BackgroundThe Union is the representative of Respondent's produc-tion and maintenance employees working at its St. Peters-burg. Florida, plant. Beginning February 7, 1978, those em-ployees engaged in an economic strike called by the Unionwhich ended on April 11, 1978, when the parties reachedagreement concerning the terms of a new collective-bar-gaining contract. On that date the parties also executed a"settlement agreement" which provided, inter alia, forplacement of the strikers on a preferential hiring list in or-der of seniority as of February 6.On April 7, 1978, Respondent advised the Union that itwould not include on that list the names of five strikingemployees including John Ferguson. Antoinette Rhoads,William J. Chapman, and Edwina L. Russ because theyhad "engaged in strike misconduct." Later that month Re-spondent's personnel manager, William Peterson. informedthose individuals that they had been discharged. In thisproceeding the General Counsel asserts that Ferguson andRhoads did not engage in the conduct attributed to themand, alternatively, that they, like Chapman and Russ. didnot, while on strike, commit acts of sufficient gravity as tojustify discharge. Accordingly, the General Counsel con-tends and Respondent denies that those employees weredischarged in violation of the Act.B. John FergusonUntil his discharge John Ferguson had been employedby Respondent for some 20 years as an electrician. Petersontestified that Ferguson's employment was terminated on thebasis of a report by employee Frank Brown that he, Brown.observed Ferguson on March 8. 1978. "attempting to load aslingshot" in a park located across the street from the plant.Peterson further testified that Brown did not report thatFerguson actually used the slingshot or caused an, damage.However. Brown testified that he had seen Ferguson"shooting" the slingshot which was aimed at the main en-trance of the plant. Brown could not state whether theslingshot was loaded or if a missile was actually propelled.In his testimony Ferguson denied that he had a slingshot inhis possession on March 8. or at any other time, while at ornear company premises.Ferguson impressed me as a most truthful and forthrightwitness. Based on his testimony I find that he did not en-gage in the act of strike misconduct of which he was ac-cused, and, accordingly, that his discharge following thestrike for having engaged in lawful strike activities was inviolation of the Act.C. William J. Chapmnan and Edwina L. RussWilliam J. Chapman was hired by Respondent in 1973 asa laborer. At the time of his discharge he worked as a main-tenance helper. The decision to terminate Chapman was,Peterson testified, based upon a report received from anonbargaining-unit employee, Rocky Rothwell, that Chap-man scratched Rothwell's truck. According to Rothwell'stestimony. on February 9. 1978, a cold, windy, and wet day.Rothwell entered the plant through the second gate whereChapman and another striker were picketing. Rothwellstopped his truck to permit the pickets to pass: he thenobserved Chapman walk from left to right where that em-ployee stopped, turned around and dipped his umbrella.causing it to scratch the right rear quarter panel of Roth-well's truck. Thereafter. Rothwell and Chapman appearedfor hearing before a citizen's settlement board (a voluntaryproceeding), and Chapman agreed to make restitution inthe amount of $36.92.Chapman testified that on February 9 he was using anold umbrella which kept turning inside out due to the wind.When Rothwell's truck approached Chapman walked tothe side of it so as to permit passage. As the truck pro-ceeded the umbrella again turned inside out, and Chapmanlowered it in order to adjust it. Chapman did not hear ascratching noise. and he testified that he does not knowwhether Rothwell's truck was scratched.Edwina Russ worked for Respondent for some 13 yearsas a depot repair person. Peterson testified that Russ wasdischarged for the "tearing of an aerial off a vendor's car,"as reported by the vendor, Lewis Crow. Cro,'s employee.Robert .1. Braher, testified that on February 8. 1978. dayafter the strike began, he and Crow left Respondent's prem-ises in separate cars through the main gate. Crow's car pro-ceeded first. and while it was exiting Russ (one of the pick-ets at the gate), bent that car's antenna.According to Russ. as the cars driven by Crow and Bra-her approached the gate the pickets moved to the side area233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDso as to permit passage. Crow's car first slowed down at thegate and then accelerated to get onto the street. As the carincreased its speed it "brushed me and I it hit me and as ithit me my hand reached up and I just happened to grabthat antenna and I bent it." Russ further testified. "It wasjust a reflex, and I was angry. I guess, because he was tryingto get out in a hurry and he did brush me as he went out."Following this incident the State's attorney filed charges of'criminal mischief against Russ, to which she pleaded ,nolocontendre, and she agreed to make restitution in the amountof $146.It is well established that a striker who engages in seriousacts of misconduct while on strike may forfeit the protec-tions normally afforded by the Act. In Alcan Cable West, aDivision of Acan Aluminum Corporation, 214 NLRB 236(1974), the Board stated:In determining whether a striker has, through hismisconduct, forfeited his rights to preferential recall,the Board has, at all times, considered whether the al-leged misconduct is of such gravity as to require. in thepublic interest, removal of the protective mantle whichthe Act affords striking employees. Not every impro-priety committed in the course of events does, in fact,deprive the employee of that mantle. Our inquiry nec-essarily considers all surrounding circumstances to in-clude analysis of the severity and frequency of the mis-conduct of the employee involved and the quality ofthe evidence tending to establish that misconduct.Applying that test to the cases of' Chapman and Russ, Ifind and conclude that those employees did not engage inmisconduct so severe that they must be deemed to haveforfeited their reinstatement rights as economic strikers.Chapman's misconduct occurred on the second day of thestrike, was accidental in nature, and caused only minordamage for which he made restitution in the amount of$36.92. Russ' misconduct also occurred on the second dayof the strike, was reflexive in nature, and was provoked bythe action of the vendor in brushing her with his movingautomobile. She also made restitution in the amount of$146. Neither employee engaged in any other act of mis-conduct during the course of the 2-month strike. In myjudgment, neither of these single isolated incidents justifiedthe termination of the recall rights of the involved em-ployee, and accordingly, Respondent so acted in violationof the statute.'D. Antoinette RhoadsAntoinette Rhoads was employed by Respondent fromAugust 1965 until her discharge in April 1978 as an elec-tronics assembler. Peterson testified that Rhoads was termi-nated because she blocked the progress of automobiles en-tering and leaving Respondent's plant on March 7 and 8,1978, and because on March 8 she struck employee DeloresLees, who had abandoned the strike and was reporting forwork.With respect to the incident of March 7. Peterson testi-fied that about 4:30 p.m. he observed Rhoads and em-ployee Pat Davis picketing at the main gate in a mannerI See also Coronet Casuals. Inc.. 207 NLRB 304 (1973).which caused two cars, one behind the other, to be stoppedin the driveway area. Thus, according to Peterson. the pick-ets "were not clearing the front of the car in order to allowthe car to go on out of the parking lot." Peterson called thepolice who spoke to the pickets: the blocked cars then leftthe area. Lees, the driver of one of those automobiles, testi-fied that she was delayed for 30 minutes, while employeeMaxine Lashley, the driver of the second car, estimated thedelay at between 15 to 20 minutes. In any event. I.ees testi-fied that Rhoads was not present for the entire period of thedelay, and that, at least in part, the problem was caused bythe presence of a stalled car at the exit. Rhoads testifiedthat in picketing she patrolled from one end of the drivewayto the other, allowing sufficient clearance to enable the Leesand Lashley cars to pass.According to Peterson's testimony, on March 8 about7:15 a.m. he observed employee Mary Cleary and a secondindividual picketing immediately in front of Lees' car, pre-venting Lees and employee Lashley (whose car followedimmediately behind the Lees car), from passing through themain gate onto the parking lot. Some 15 or 20 minutes laterthe second picket was replaced by Rhoads. Thereafter Pe-terson noticed that Cleary and Rhoads were not walkingbut were standing in front of Lees' car. The pickets thenbegan to direct traffic around the Lees and Lashley cars, onboth sides of the driveway. By 8 a.m., after additional secu-rity guards had arrived at the main gate. Peterson in-structed James Cerney, director of manufacturing, to pro-ceed to the gate and bring Lees and Lashley into the plant.Cerney escorted Lees and then Lashley. As Cerney andLees passed pickets Cleary and Rhoads. Lees told Cerneythat she had been hit on the back with something. Later.after viewing a motion picture of the incident, Peterson andLees concluded that Lees had been hit by a piece of stringor rope wielded by Rhoads.Lees testified that on March 8 her entrance into the plantwas delayed for some 40 to 45 minutes, first by picketsCleary and Houlihan and later by Cleary and Rhoads. Ac-cording to Lees, those pickets patrolled only the area fromone side of her front bumper to the other, allowing no clear-ance, and directed other cars around the Lees and Lashleycars. While walking toward the plant accompanied by Cer-ney, Lees felt something strike her on the shoulder and,looking over her shoulder, saw Rhoads' arm in a downwardmotion. Later that day, Lees had her shoulder examined bythe plant nurse. who found a discolored area beneath theshoulder blade but prescribed no treatment.It is undisputed that while picketing on March 8 Rhoadshad in her right hand a 4-foot piece of thin string normallyused by the pickets to tie their signs about their bodies. AsLees and Cerney passed Rhoads, Rhoads threw her rightarm out and, shaking her hand, hollered "scab." Rhoads. inher testimony, denied having any intention of' striking Leesand stated that, "to the best of my knowledge." she did not,in fact. strike Lees. Cleary., who observed the incident, alsotestified that Rhoads did not hit Lees. Rhoads and Clearyfurther claimed that in picketing that morning they pa-trolled the entire driveway, limiting themselves to the areadirectly in front of Lees' bumper only on those occasionswhen lees' engine was turned off.234 E-SYSTEMS. INC.It is impossible to read Peterson's testimony withoutreaching the conclusion that the sole cause of the Rhoadsdischarge was Respondent's belief that that employee hadassaulted Lees. Further buttressing the conclusion thatRhoads was not terminated because she allegedly delayedthe progress of traffic on March 7 and 8 is the fact thatRespondent knew that employees Cleary. Davis. and Hou-lihan had engaged in the same conduct at the same time yetthey were not discharged or otherwise disciplined.Rhoads' denial of the allegation that she struck Lees wasequivocal. Since the record evidence in this case shows thatRhoads had a string in her hand on the morning of March8 and that as Lees passed her Rhoads threw her arm outtoward Lees. after which Lees sustained a bruise, the infer-ence is warranted that Rhoads did, in fact, strike Lees. I sofind.The Rhoads-Lees incident occurred at a highly emotionalpoint in the strike, at a time when Lees and Lashley hadabandoned the strike and returned to work. The "weapon"used by Rhoads was a piece of string, and the bruise sus-tained by Lees was apparently quite minor. In my view,Rhoads' act was not so serious or violent that it requires aforfeiture of her reinstatement rights as an economic striker.I conclude that in discharging her Respondent violated theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III.above, occurring in connection with the operations of Re-spondent described in section I. above, have a close. inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(3) and ( I )of the Act. I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.CON(LIUSIONS OF L.AVI. Respondent E-Systems. Inc., ECI Division. is an em-ployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2). (6). and (7)of the Act.2. International Union, United Automobile. Aerospaceand Agricultural Implement Workers of America, UAW, isa labor organization within the meaning of Section 2(5) ofthe Act.3. By discharging John Ferguson, William J. Chapman.Edwina L. Russ, and Antoinette Rhoads because they par-ticipated in an economic strike Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]235